DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the content of the dye contained in the dye-containing layer, it is unclear which dye containing layer is being referred to as claim 1 from which claim 3 depends recites a first and a second dye-containing layer.
	For sake of further examination, the dye-containing layer will be viewed as referring to both the first and the second dye-containing layers.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 5,026,594) and further in view of Lustig et al. (US 5,077,109).
	Regarding claims 1 and 2, Akao discloses a laminated film comprising at least one light-shielding film (column 5, lines 5-10). As can be seen from Fig. 6, the laminated film can comprise two light-shielding films (1a; instant first and second dye-containing layers) directly laminated with an intermediate layer (3). The light-shielding material including carbon black (column 5, lines 24-25). Carbon black being disclosed as an exemplary dye which absorbs light having a wavelength of 300 nm or more and 3000 nm of less (see specification 0038). The intermediate layer consisting of a thermoplastic film (column 8, lines 55-65).
	Akao does not expressly disclose the intermediate layer being a stretched thermoplastic resin.
	Lustig discloses an oriented multilayer film comprising a core of oriented polyamide (column 2, lines 55-60).
	Lustig is analogous art in the field of laminated sheets. Alternatively, Lustig is reasonably pertinent as it discloses molecular orientation of the film to impart superior toughness and puncture resistance (column 7, lines 10-15).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the intermediate thermoplastic polyamide resin film of Akao to be oriented as taught by Lustig, improving the puncture resistance of the film structure (column 7, lines 20-25).
	Regarding claim 3, Akao teaches the content of light-shielding material in each layer being 0.1 to 15 wt%  (column 6, lines 28-32).
	Regarding claim 4, while Akao teaches a suitable thickness for the coextruded multilayer film (column 3, lines 60-65). Akao does not expressly teach individual layer thicknesses. 
	Lustig teaches a core having a thickness of preferably about 20 to 30% of the product thickness (column 4, line 60).
	A person of ordinary skill would have found it obvious for the core of Akao to have a thickness as taught by Lustig, to insure low water and oxygen permeability and avoid stretch orientation difficulties (column 4, lines 60-65).
	Given Akao teaches the multilayer film preferably having a thickness of 120 to 250 µm, the core thickness would range from about 24 to 75 µm and each film 1a would have a thickness of about 22.5 to 113 µm. Thus, a ratio of thickness of the first dye-containing layer, to a thickness of the intermediate layer, to a thickness of the second dye-containing layer would be 1:0.2:1 to 1:3.3:1, overlapping the claimed 0.2:9.6:0.2 to 2.5:5:2.5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Alternatively, it is noted that as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of each of the laminate layers based on routine experimentation, for the purpose of optimizing operation of the laminate. Said obvious modifications including, selecting a thickness required for a given end use including those thickness ratios of 0.2:9.6:0.2 to 2.5:5:2.5. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the layer thicknesses including over the range presently claimed to create a laminate with a thickness required for a given end use.
	Regarding claim 5, modified Akao does not expressly teach a difference between the melting point of the stretched film and melting point of the film before stretching being 5oC or more and 20oC or less, however, applicants specification teaches that the intermediate film may include a polyamide resin (0038 and 0046), and that film being uniaxially or biaxially stretched (0049), the melting point difference is expected from the prior art product.
Regarding claim 6, Akao disclose the laminated sheet as claimed, however does not teach the film for laser tape winding molding. However, the recitation in the claims that the laminated sheet is “for laser tape winding molding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Akao in view of Lustig discloses laminated sheet as presently claimed, it is clear that the film of modified Akao would be capable of performing the intended use, i.e. laser tape winding molding, presently claimed as required in the above cited portion of the MPEP. 
	Regarding claim 7, Akao discloses forming the film of the invention into a bag and heat sealing (fusing) the layers together (column 9, lines 25-40)
	Regarding claims 8 and 9, Akao does not teach the maximum impact force at -40oC of 0.5 kN or more or a different between the impact force at 23oC and -40oC of 0.2 kN or less, however as modified Akao teach the same materials and fused layers as claimed, the impact force and impact force difference as claimed are expected from the prior art laminate. Similarly, given modified Akao teaches the same material a test piece of the laminate after the high rate impact test is further expected to have a fibrous structure as claimed. 

Response to Arguments
Applicants amendments filed 08/23/2022 have been entered. Accordingly, the objection of claim 4, and rejection of claims 4-5 and 8-9 under 35 U.S.C. 112(b) have been withdrawn. However, due to the amendment a new 35 U.S.C. 112(b) rejection of claim 3 has been made.

Applicant’s arguments filed 08/23/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Akao (US 5,026,594) and further in view of Lustig et al. (US 5,077,109).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781